Exhibit 32 CERTIFICATION The undersigned certify pursuant to 18 U.S.C. § 1350, that: (1) The accompanying Annual Report on Form 10-K for the period ended September 27, 2008, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the accompanying Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:December 23, 2008 /s/ Terry M. Dauenhauer President and Chief Executive Officer Date:December 23, 2008 /s/ Randy L. Acres Chief Financial Officer 79
